DAVIDSON, Commissioner.
For the wilful burning of his insured automobile, appellant has been convicted and assessed a penalty of two years’ confinement in the penitentiary.
No statement of facts accompanies the record, in the absence of which the bills of exception cannot be appraised.
It is contended that there is no allegation of venue in the indictment — that is, the place where the offense was alleged to have been committed.
Without setting out the indictment, it is concluded that the words, “then and there,” which are words of reference (Branch’s P. C., Sec. 502), sufficiently allege venue and show that the offense was alleged to have been committed in Cass County, Texas. We are unable to perceive any fundamental defect in the indictment.
The judgment is affirmed.
Opinion approved by the Court.